232 F.3d 844 (11th Cir. 2000)
Valda STEWART, Plaintiff-Appellant,v.BOOKER T. WASHINGTON INSURANCE, Booker T. Washington Broadcasting Company, Defendants-Appellees.
No. 99-14741.
United States Court of Appeals, Eleventh Circuit.
November 9, 2000.November 21, 2000

[Copyrighted Material Omitted]
Appeal from the United States District Court for the Northern District of  Alabama.(No. 99-01383-CV-J-S), Inge P. Johnson, Judge.
Before CARNES, MARCUS and FARRIS*, Circuit Judges.
MARCUS, Circuit Judge:


1
This appeal is from an order of summary judgment for the Defendants, Booker T.  Washington Insurance Company ("Insurance") and Booker T. Washington Broadcasting  Company ("Broadcasting"), in a suit brought by Valda Stewart for alleged  violations of Title VII. In essence, Stewart claimed that the Defendants, her  former employers, discriminated against her by transferring, terminating, and  failing to rehire her on account of her sex and in retaliation for having filed  a previous charge with the Equal Employment Opportunity Commission (the "EEOC").


2
The district court grounded summary judgment on the conclusion that Stewart did  not file a charge with the EEOC within 180 days of the alleged unlawful  practices, as required by 42 U.S.C.  2000e-5(e)(1). After thorough review, we  reverse as to Stewart's termination and failure to rehire claims because the  charge filing period for a retaliatory discharge claim does not begin to run  until a plaintiff receives notice of termination, and on this record there is a  genuine issue of material fact as to whether Stewart received such notice more  than 180 days before she filed. However, we affirm summary judgment as to  Stewart's transfer claim because she failed to file an EEOC charge within the  statutorily prescribed period following the alleged retaliatory transfer.

I.

3
The facts and procedural history of this case are relatively straightforward.  Valda Stewart was hired by Insurance as an accountant in 1990. Approximately  nine months later, she was informed by Kirkwood Balton, the president of  Insurance, Broadcasting, and the A.G. Gaston Construction Company  ("Construction") that she would be doing the accounting work for Broadcasting  and Construction, subsidiaries of Insurance. Stewart became Broadcasting's Vice  President of Accounting and also an officer at Construction.1


4
On April 24, 1996, Stewart filed her first charge of discrimination with the  EEOC, naming Broadcasting as her employer and alleging that she was being  sexually harassed by her supervisor, Barry Williams, and discriminated against  on the basis of her sex. Stewart alleges that she was then told in May 1996  that, due to her pending EEOC charge and the related investigation, she was  being transferred to exclusively Broadcasting duties but that she would be  reassigned to both Broadcasting and Construction when the investigation was  completed. On July 2, 1997, Stewart received a dismissal and a right to sue  letter from the EEOC. She did not file suit within 90 days of that right to sue  letter.


5
Stewart remained at Broadcasting until she was terminated on November 21, 1997.  The parties disagree about when Stewart received notice of her termination. The  Defendants argue, and the district court agreed, that Stewart received notice of  her termination in May 1997 when she learned Broadcasting's primary assets (two  radio stations) were going to be sold, at which time all employees of that  division would be terminated. Kirkwood Balton, the president of both defendant  corporations, testified that after the asset purchase agreement was executed on  May 12, 1997, he held a meeting with all the employees of Broadcasting, at which  meeting:


6
we told them that we had entered into an agreement to sell the radio station  and that we were concerned about the employment of all of our people, and we  were concerned about the continued operation of our broadcast service  until-until it was-the sale brought to closure, and we told all of our  employees that we would help them with employment, try to hire them, or if  they stayed on with us until the end, until the end of the sale, that we would  pay them four months' severance pay.


7
He also testified that all of Broadcasting's employees were terminated following  the sale of the radio stations, except for one employee who was retained to  oversee the operations of Broadcasting's remaining asset.


8
According to Stewart, she first learned that she was going to be terminated in  November 1997. Stewart stated in an affidavit that during the summer and fall of  1997, after Broadcasting announced that its radio stations would be sold, many  Broadcasting employees were offered interviews with the company that had agreed  to purchase the radio stations. She believed she was not offered an interview  because "Mr. Balton had in mind for me to continue working for the A.G. Gaston  affiliated companies, including the Construction, Cemetery, Public Relations,  and Insurance companies, following the sale of the stations." She also stated  that,


9
Prior to November 1997, neither Mr. Balton nor any other officer or employee  under Balton's direction told me or indicated in any way that I was to be  terminated as a result of the sale of [the radio stations]. Since the  Broadcasting Service remained in existence after the sale as did the numerous  other affiliated companies of A.G. Gaston, I had no reason to believe that I  would not be retained to perform services for the other affiliated companies  as Mr. Balton had told me in May 1996 and as I had done throughout my  employment since October 1990. It was not until early November 1997 that I had  any indication that I may be terminated.


10
Stewart said that she had an exit interview on November 3, 1997 and she was told  that her termination date, if any, was uncertain. According to Stewart, she was  told on November 20, 1997 that she was being terminated and her last day of work  was November 21, 1997.


11
On January 8, 1998, Stewart sent a letter and a resume to Insurance. She stated  that she was interested in working for that company. She was not hired.


12
On February 13, 1998, Stewart filed a second charge of discrimination with the  EEOC, naming Insurance as her employer and claiming that since the filing of the  April 1996 charge she had been subject to retaliation and discriminated against  as shown through a transfer and then her termination. She also alleged that she  had been transferred from her duties in the Defendants' "construction,  broadcasting, cemetery, and public relations division to solely the broadcasting  division, and was told at the time of her transfer that such action was for the  time during which the investigation of her EEOC was pending, and that she would  be reinstated to her full duties after such investigation was completed." On  June 8, 1998, she filed a third charge with the EEOC against Broadcasting  alleging the identical grounds stated in her February 1998 charge.


13
On May 27, 1999, Stewart filed suit against Insurance and Broadcasting alleging  sex discrimination and retaliation in violation of Title VII. Her complaint  charged that the two Defendants were one enterprise and her joint employer. Both  Defendants filed motions to dismiss, arguing that Stewart did not file an EEOC  charge within 180 days of when she received notice of her termination. The  district court converted the motions to dismiss into motions for summary  judgment. After discovery was conducted, the district court granted summary  judgment in favor of the Defendants, finding that Stewart had received notice of  her termination in May 1997 but failed to file a charge with the EEOC within the  statutory period following that notice.

II.

14
We review a district court's order granting summary judgment de novo, applying  the same standards as the district court. See Hairston v. Gainesville Sun Pub.  Co., 9 F.3d 913, 918 (11th Cir.1993). Summary judgment is authorized when all  "pleadings, depositions, answers to interrogatories, and admissions on file,  together with the affidavits, if any, show that there is no genuine issue as to  any material fact and that the moving party is entitled to a judgment as a  matter of law." Fed.R.Civ.P. 56(c). In assessing whether there is any "genuine  issue" for trial, the court "must view all the evidence and all factual  inferences reasonably drawn from the evidence in the light most favorable to the  nonmoving party," Stewart v. Happy Herman's Cheshire Bridge, Inc., 117 F.3d  1278, 1285 (11th Cir.1997), and "resolve all reasonable doubts about the facts  in favor of the non-movant." United of Omaha Life Ins. v. Sun Life Ins. Co., 894  F.2d 1555, 1558 (11th Cir.1990). Moreover, the court must avoid weighing  conflicting evidence or making credibility determinations. Damon v. Fleming  Supermarkets of Florida, Inc., 196 F.3d 1354, 1361 (11th Cir.1999), cert. denied 120 S.Ct. 1962, 146 L.Ed.2d 793 (2000). Instead, " '[t]he  evidence of the non-movant is to be believed, and all justifiable inferences are  to be drawn in his favor.' " Hairston, 9 F.3d at 918 (quoting Anderson v.  Liberty Lobby, Inc., 477 U.S. 242, 248, 106 S.Ct. 2505, 91 L.Ed.2d 202 (1986)).

III.

15
We conclude that the district court erred in determining that Stewart's EEOC  charge of discriminatory and retaliatory termination was untimely filed and  therefore also erred in granting summary judgment to the Defendants. The  Defendants did not present any clear evidence that the decision to terminate  Stewart was made or communicated to her before November 20, 1997. Moreover, the  district court improperly discredited Stewart's testimony that she was never  told before November 20, 1997 that she was or would be terminated. Since the  charge filing period on a termination claim does not begin to run until an  employee is told that she is actually being terminated (not that she might be  terminated if future contingencies occur) and Stewart filed a charge with the  EEOC within 180 days of November 20, 1997, the district court erred in granting  summary judgment to the Defendants.


16
Title VII requires a plaintiff to file a charge with the EEOC no more than 180  days after "the alleged unlawful employment practice occurred." 42 U.S.C.   2000e- 5(e)(1). Counting 180 days backward from Stewart's February 13, 1998  charge, we find that the charge was timely as to any allegedly discriminatory  act that occurred on or after August 17, 1997.2


17
According to the district court, Stewart received notice in May 1997 that she  was to be terminated and this was the date on which the 180-day filing period  began to run. In making this finding, the district court relied on the  deposition testimony of Kirkwood Balton, the president of both defendant  corporations. Contrary to the district court's finding, this deposition  testimony does not establish that the Defendants informed Stewart she would be  terminated. Balton testified that he told all of the employees that they "had  entered into an agreement to sell the radio station," that they "were concerned  about the employment" their employees, and that they "would help them with  employment, try to hire them, or ... pay them four months' severance pay."  Rather than establishing that the Broadcasting employees, presumably including  Stewart, were unconditionally told in May 1997 that they would be terminated,  Balton's testimony suggests only that the employees were told at a general  meeting that the Defendants were concerned that the employees' jobs may be in  danger but that nothing was definite yet and that the Defendants would try to  help them with employment or rehire them. Although Stewart may have had reason,  based on this May 1997 meeting, to suspect that she might be terminated as a  result of the agreed-upon sale of Broadcasting, if the sale closed, this was not  enough to start the charge filing period running. Quite simply, the 180-day  charge filing period does not run until the plaintiff is told that she is  actually being terminated, not that she might be terminated if future  contingencies occur. See Grayson v. K Mart Corp., 79 F.3d 1086, 1100 n. 19 (11th  Cir.1996) (noting that the EEOC charge filing period does not begin to run until  the employee receives "unequivocal notice of the adverse employment decision.");  Pearson v. Macon-Bibb County Hosp., 952 F.2d 1274, 1279-80 (11th Cir.1992)  (holding that trial was necessary to determine the availability of equitable  tolling when an employee was told she could resign, apply for a transfer or, if  she refused those options, be terminated); Cocke v. Merrill Lynch & Co., 817  F.2d 1559, 1561 (11th Cir.1987) (holding that the charge filing period was  equitably tolled when the employee's notice of termination stated that the  employer was pursuing positions for the employee within the company "until such  time as it is or should be apparent to an employee with a reasonably prudent  regard for his rights that the employer has ceased to actively pursue such a  position."); see also Ricks, 449 U.S. at 258, 101 S.Ct. 498 ("[T]he only alleged  discrimination occurred-and the filing limitations periods therefore  commenced-at the time the tenure decision was made and communicated to Ricks.").  Beginning the charge-filing period any earlier would make little sense: to  require a plaintiff to file a discriminatory termination charge with the EEOC  prior to the receipt of notice of termination would be to require a filing prior  to the occurrence of the discriminatory conduct, thereby charging the EEOC with  responsibility for the arguably advisory task of investigating a hypothetical  case of discrimination.


18
Moreover, although Stewart stated in an affidavit that "[p]rior to November  1997, neither Mr. Balton nor any other officer or employee under Balton's  direction told me or indicated in any way that I was to be terminated as a  result of the sale," and that "I had no reason to believe that I would not be  retained to perform services for the other affiliated companies as Mr. Balton  had told me in May 1996," the district court disregarded this evidence, finding  that it "flies in the face of credibility."


19
In finding that Stewart was notified of her termination in May 1997 when she was  told that Broadcasting was going to be sold, the district court improperly  discredited her testimony that she was never told she was or would be terminated  until November 1997, in plain violation of Rule 56(c). In evaluating a motion  for summary judgment under Rule 56(c), " '[t]he evidence of the non-movant is to  be believed, and all justifiable inferences are to be drawn in his favor.' "  Hairston, 9 F.3d at 918 (quoting Anderson v. Liberty Lobby, 477 U.S. at 255, 106  S.Ct. 2505). Moreover, the court must avoid weighing conflicting evidence or  making credibility determinations. See Damon, 196 F.3d at 1361. Accordingly, the  district court erred in disregarding the Stewart's affidavit testimony based on  a credibility determination.


20
Accepting Stewart's affidavit testimony as true, as we must under Rule 56(c), it  is clear that her testimony raised a genuine issue of material fact as to  whether she was notified of her termination more than 180 days prior to the  filing of her second charge of discrimination with the EEOC. The existence of  this issue alone would preclude summary judgment on Stewart's discriminatory and  retaliatory termination claim.


21
Because the evidence presented by both the plaintiff and the defendants raises a  genuine issue as to whether the plaintiff received notice of her termination  more than 180 days before she filed her EEOC charge, we hold that the district  court erred in finding that the EEOC charge was untimely.3

IV.

22
We conclude, however, that the district court did not err in dismissing  Stewart's transfer claim as untimely. Assuming that Stewart is alleging that her  transfer to exclusively Broadcasting duties was a discriminatory act separate  from her termination, we agree with the district court that the EEOC charge as  to her transfer claim was not timely. Stewart alleges in her complaint that she  was told in May 1996, after the Defendants were aware of her complaints of  discrimination and her filing an April 1996 EEOC charge, that she was being  transferred immediately to exclusively Broadcasting duties. She alleges further  that she was told at that time that the transfer was for the period of the  investigation of her EEOC charge, and that she would be transferred back to her  former position when the investigation was finished. Stewart also states that in  July 1997, when the investigation of her April 1996 charge was complete, the  Defendants refused to transfer her back to her former position. Based on these  facts, Stewart knew in May 1996 that she was being transferred because she filed  an EEOC charge and she also knew no later than July 1997 that, although the  investigation was complete, she was not being transferred back. Because Stewart  waited to file an EEOC charge until February 1998, more than 180 days after she  knew that she had been transferred and would not be transferred back, we find  that Stewart's claim that she was transferred on the basis of her sex and in  retaliation for filing a charge with the EEOC was untimely.


23
Stewart argues, nevertheless, that the transfer claim was timely filed because  it was part of a continuing violation that included her November 1997  termination and the Defendants' refusal to rehire her in 1998. She alleges that  the transfer and the termination were both part of a unified plan to terminate  her employment. But the only thing supporting the existence of such a plan,  however, is the conclusory allegation in her complaint that "[u]pon information  and belief, in May 1996 when defendants transferred the plaintiff following the  filing of her EEOC charge, the defendants knew that the broadcasting division  was going to be sold." (Complaint, ¶ 23.) This bare and self-serving allegation  where she had no personal knowledge is inadequate to carry Stewart's burden on  summary judgement. In fact, the only evidence on this point which could be  considered under Rule 56(e) is Balton's deposition testimony (submitted by  Stewart) that discussions regarding the sale of the radio stations first started  in early 1997, long after the May 1996 transfer and directly contrary to  Stewart's allegation. Simply put, the district court did not err in granting  summary judgment for the Defendants on Stewart's discriminatory and retaliatory  transfer claim.4


24
Accordingly, we AFFIRM the district court's grant of summary judgment with  respect to Stewart's transfer claim, REVERSE the district's court's grant of  summary judgment with respect to Stewart's termination and failure to rehire  claims, and REMAND for further proceedings consistent with this opinion.


25
AFFIRMED IN PART, REVERSED IN PART, AND REMANDED.



NOTES:


*
 Honorable Jerome Farris, U.S. Circuit Judge for the Ninth Circuit, sitting by  designation.


1
 In its submissions to the FCC, Broadcasting represented that it had two parent  companies, Insurance and A.G. Gaston Corporation. Broadcasting is listed as  Stewart's employer on her 1993-1997 W-2 forms. Insurance argued to the district  court that it was not Stewart's employer or joint employer for Title VII  purposes. Stewart said that Broadcasting was really a division of Insurance or  that the two companies may be considered as a joint employer for purposes of  Title VII actions. The district court did not reach this issue because it  granted summary judgment to the Defendants on other grounds.


2
 Because Stewart alleges that the June 1998 charge, naming Broadcasting as her  employer, was intended as an amendment to her February 1998 charge naming  Insurance as her employer and that the two Defendants can be considered as a  "joint" employer for the purposes of Title VII, the Court will examine the case  in light of the February 1998 charge. Since the district court did not reach the  question, we express no opinion on Stewart's joint employer allegation.


3
 We also find that the failure to rehire claim was timely filed and reverse the  district court's grant of summary judgment to the Defendants on that claim.  Stewart alleged that she applied to the Defendants following the sale of  Broadcasting and that the Defendants' failure to rehire her was for pretexual  reasons and in retaliation for her opposition to illegal sex discrimination.  Citing Burnam v.Amoco Container Co., 755 F.2d 893 (11th Cir.1985), the district  court found that the claim was untimely because a failure to rehire subsequent  to an allegedly discriminatory firing cannot resurrect the old discrimination  claim. Because the original termination claim was not untimely and the failure  to rehire claim is not being used to resurrect an untimely termination claim,  the district court erred in granting summary judgment to the Defendants on the  failure to rehire claim.


4
 Stewart also argues that the district court failed to give her the ten days  required by Rules 12(b) and 56 between the conversion of motions to dismiss  under Rule 12(b)(6) to motions for summary judgment under Rule 56. This argument  is without merit. Almost two months prior to the hearing on the motions Stewart  successfully argued that, "by attaching additional evidence to its motion to  dismiss, defendant Insurance Company has 'presented matters outside the  pleadings,' and as such has converted its motion to one for summary judgment"  and obtained a discovery order on matters including whether her EEOC charge was  untimely filed. Three weeks prior to the hearing, Stewart argued for and  received an order compelling discovery from Broadcasting on those same matters,  over Broadcasting's objection that its motion had not gone beyond the pleadings.


FARRIS, Circuit Judge, dissenting:

26
The trial court fully considered the record and properly applied the law in  granting summary judgment. I would affirm.

BACKGROUND

27
Prior to May, 1996, Valda Stewart worked for Booker T. Washington Insurance  Company as a Controller, performing accounting and auditing duties for the  construction, broadcasting, cemetery, and public relations divisions. On April  24, 1996, Stewart filed a charge of discrimination with the EEOC. She alleged  that she was subjected to sexual harassment by her supervisor, Barry Williams.  In May, 1996, Stewart was transferred from her duties as a Controller to a  position at the subsidiary, Booker T. Washington Broadcasting Service, Inc.  Stewart alleges that at the time of her transfer, she was told by the president  of both companies, Kirkwood Balton, that the transfer was effective for the  period of the investigation of her EEOC charge and that she would be transferred  back following determination of the investigation. On July 2, 1997, the EEOC  completed the investigation and issued Stewart a "right to sue" letter. Stewart  was not transferred back to her previous position. On November 21, 1997,  following the sale of the Booker T. Washington Broadcasting department, Stewart  along with all the other employees were terminated.


28
On February 18, 1998, Stewart filed another charge of discrimination with the  EEOC. This charge was based on sex discrimination and retaliation. Stewart  alleged that defendants retaliated against her for filing the EEOC charge by  transferring her to Broadcasting when management had knowledge that the company  would be sold.


29
On May 27, 1999, Stewart filed a complaint in district court for sex  discrimination and retaliation. On October 29, 1999, the district court  converted the defendants' motion to dismiss and entered summary judgment for the  defendants. The district court concluded that Stewart's February 18, 1998, EEOC  charge was untimely because it was more than 180 days after the alleged  discriminatory act.

DISCUSSION
I Standard of Review

30
The grant of summary judgment is reviewed de novo. See Hairston v. Gainesville  Sun Publishing Co., 9 F.3d 913 (11th Cir.1993).


31
The trial court's determination on equitable tolling is reviewed for clear  error. See Ross v. Buckeye Cellulose Corp., 980 F.2d 648, 660 (11th Cir.1993).

II Equitable Tolling

32
The defendants contend that the February 18, 1998, EEOC charge is untimely  because it was not filed within 180 days of either Stewart's May, 1996 transfer,  or, alternatively, July 2, 1997, the date she received her "right to sue" letter  from the EEOC. Stewart contends that equitable tolling applies because after she  was told she would be transferred back after the investigation of her EEOC  charge, she was terminated on November 21, 1997.


33
In order for equitable tolling to be appropriate, the facts must show that, in  the period more than 180 days prior to filing her EEOC charge, Stewart had no  reason to believe that she was the victim of unlawful discrimination. See id.  Equitable tolling is not appropriate when the plaintiff suspects that she may  been discriminated against and is generally aware of her legal right to obtain  redress. See id.


34
The discriminatory act, here the transfer, which occurred in May, 1996, should  have triggered the filing of the EEOC charge for retaliation. The pain that  arises from the discriminatory act, the ultimate termination, is of no  consequence. See Delaware State College v. Ricks, 449 U.S. 250, 258, 101 S.Ct.  498, 66 L.Ed.2d 431 (1980) (period commenced at time the decision was made and  communicated to the plaintiff, even though one of the effects of the decision,  the eventual loss of employment, did not occur until later). Stewart's February  18, 1998, EEOC charge stated that she was told that the transfer was because her  EEOC charge was pending. Stewart also stated that she believed that at the time  she was transferred, the defendants had formed the intent to sell the division,  and that she believed her job would be eliminated. This illustrates that Stewart  believed that she was the victim of discrimination because her employer's  reasons for her transfer were pretextual. Stewart was also well aware of her  legal rights to seek redress because she had already filed an EEOC charge in  1996.


35
Stewart's charge is untimely on other grounds. The district court counted back  180 days from the filing of the February 18, 1998, EEOC charge to August 17,  1997. Thus, Stewart would have to allege that she was unaware that she was the  victim of discrimination prior to August 17, 1997. On July 2, 1997, the EEOC  completed its investigation and issued Stewart a "right to sue" letter. Stewart  was not transferred back to her previous position. At that time, Stewart could  determine whether she had been, or was going to be reinstated. Moreover, on May  12, 1997, company president Balton held a meeting with all the employees of  Broadcasting including Stewart and informed them that the company was being  sold. No employee was given affirmative guarantees that they would be rehired  after the sale (id.). Also, Balton's statement clearly indicated that whoever  stayed at the company until the sale closed would be terminated and receive four  months of severance pay (id.). Stewart could have determined that she was the  victim of discrimination well before August 17, 1997.

III Continuing Violation

36
Stewart contends that defendant's conduct constituted a continuing violation by (1) transferring her, (2) refusing to transfer her back to her previous duties,  and (3) refusing to rehire her after termination.


37
Where an employee claims that an employer continuously maintained an illegal  employment practice, she may file a valid charge of discrimination until 180  days after the last occurrence of discriminatory practice. See Ross, 980 F.2d at  658. Where an employer engages in a discrete act of discrimination that  continues to adversely affect an employee, or where the employer refuses to  rectify the past violation is not a continuing violation. See id. An employer's  refusal to undo a prior discriminatory act is not, in itself, a new act of  discrimination. See Everett v. Cobb County School Dist., 138 F.3d 1407 (11th  Cir.1998) (citing Lever v. Northwestern Univ., 979 F.2d 552, 556 (7th  Cir.1992)).


38
In this case, the discriminatory act of retaliation was Stewart's 1996 transfer.  Stewart claimed that this transfer was because of her filing an EEOC charge, and  that she believed she would be terminated. Although Stewart was adversely  affected by this transfer when she was not transferred back, and when she was  ultimately terminated, this is not a pattern of discrimination. The company's  refusal to rectify the past discriminatory act and return Stewart to her  previous duties does not constitute a continuing violation. See id.

IV Rehiring Claim

39
Stewart contends that the defendants' failure to rehire her constituted sex  discrimination. Stewart cites Hargett v. Valley Fed. Sav. Bank, 60 F.3d 754,  763- 64 (11th Cir.1995), for the proposition that a plaintiff can challenge a  failure to rehire after a discriminatory termination whenever the failure stems  from a new act of discrimination. In Hargett, however, the Eleventh Circuit held  that rehire claims in that case were time-barred. Here, Stewart's retaliatory  rehire claim is based on her 1996 EEOC charge and is also time-barred. See id.  Moreover, this claim should be rejected because Stewart fails to allege a prima  facie case of sex discrimination. Nearly all of the people identified as being  rehired are women. See McDonnell Douglas v. Green, 411 U.S. 792, 93 S.Ct. 1817,  36 L.Ed.2d 668 (1973).

V Conversion to Summary Judgment

40
Stewart contends that she was not given adequate notice that the defendants'  motion to dismiss would be converted to one for summary judgment. Rule 12(b)  provides that when matters outside the pleadings are presented, a motion to  dismiss shall be treated as a motion for summary judgment. However, a party must  be given ten days notice that the motion is being converted.


41
Stewart's contention fails because she was the one who requested discovery on  the motions to dismiss and was aware that the judge would convert the motion. On  August 10, 1999, Stewart introduced matters outside the pleading by filing an  Affidavit attached to her response to defendant's motion to dismiss. On August  31, 1999, Stewart filed a motion to continue the hearing on defendant's motion  to dismiss and to permit discovery. The district court granted the motion of  September 1, 1999. Stewart submitted the entire deposition testimony of company  president Balton. The defendants also submitted portions of the same deposition.


42
On October 25, 1999, Stewart filed an opposition to defendant's motion and  specifically recognized that documents taken outside the pleadings would convert  the motion to dismiss to a motion for summary judgment. Although Stewart did not  receive ten days notice, summary judgment was appropriate. All of the parties  were aware that the judge was converting the 12(b)(6) motion and the parties  made all the arguments and submitted all the documents they would have presented  had they received notice See Property Management & Investments v. Lewis, 752  F.2d 599, 605 (11th Cir.1985) (notice failure was not reversible error). The  district court judge carefully considered matters outside the pleadings  submitted by both parties and correctly entered summary judgment.

CONCLUSION

43
Because Stewart had reason to believe that she was the victim of unlawful  discrimination more than 180 days before filing the 1998 EEOC charge, the  district court's determination that equitable tolling was inapplicable was not  clearly erroneous. The alleged discriminatory act of retaliation occurred during  the 1996 transfer and the subsequent events do not constitute a continuing  violation. Stewart cannot make out a prima facie case for her rehire claim.  Because Stewart presented evidence outside the pleadings, the district court  correctly converted the motion to dismiss to a motion for summary judgment.

I respectfully dissent. I would affirm